                                O
                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



CAROL ANN CORONADO,                       No. CV 18-06074-JGB (DFM)

          Petitioner,                     Order Accepting Report and
                                          Recommendation of United States
             v.                           Magistrate Judge

WARDEN,

          Respondent.



      Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
records on file herein, and the Report and Recommendation of the United
States Magistrate Judge. No objections to the Report and Recommendation
were filed, and the deadline for filing objections has passed. The Court accepts
the report, findings, and recommendations of the Magistrate Judge.
      IT IS THEREFORE ORDERED that Judgment be entered denying the
Petition on the merits and dismissing this action with prejudice.



Date: July 18, 2019                        ___________________________
                                           JESUS G. BERNAL
                                           United States District Judge
